DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 11/05/21 has been entered.

Reasons for Allowance
Claims 1-2, 4-5, 7-9, 11-15, 17-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose, “identifying a section of the document that needs to be associated with a tag; identifying a keyword related to the identified section based at least on one of the contents of the document and the tagging history of the user; displaying the keyword on a user interface element relating to saving the document to enable the user to choose to add the keyword as a tag associated with the document, when saving the document.” In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
DeSouza discloses identifying tags and displaying keywords (DeSouza, para [0039]).However, DeSouza does not disclose that the steps of identifying tags and displaying keywords are following receiving a request to save a document.
Burge discloses identifying a section (Burge, para [0028] and [0070-71]). However, Burge does not disclose that identifying a section is following receiving a request to save a document.

Therefore, in combination with the other limitations of the independent claim 1, it is allowed. Independent claims 8 and 14 recite the same limitations and are similarly allowed. Likewise, dependent claims 2, 4-5, 7, 9, 11-13, 15, 17-18, and 20-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178